United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         March 17, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-41259
                           Summary Calendar



MARQUETTE D. WILSON,

                                     Petitioner-Appellant,

versus

CONSTANCE REESE, Warden,

                                     Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:03-CV-439
                         --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Marquette D. Wilson, federal inmate # 61683-080, appeals the

denial of relief on his 28 U.S.C. § 2241 petition.      Wilson was

sentenced to a 65-month federal term of imprisonment, and was

subsequently sentenced by a state court to a concurrent 10-year

term.    After completing his state sentence, Wilson was released

to a federal detainer and began serving his 65-month sentence.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41259
                                -2-

Wilson unsuccessfully sought credit against his federal sentence

from the Bureau of Prisons (BOP).

     We review the district court’s decision for plain error

because Wilson failed to file timely objections to the magistrate

judge’s report.   See Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

     Because Wilson received credit against his state sentence

for the time he was in federal custody pursuant to a writ of

habeas corpus ad prosequendum, he is not entitled to credit

against his federal sentence under 28 U.S.C. § 3585(b).       See

United States v. Cleto, 956 F.2d 83, 85 (5th Cir. 1992); Vignera

v. Att’y Gen., 455 F.2d 637, 638 (5th Cir. 1972); Wilson’s

argument under 28 U.S.C. § 3584(b) and U.S.S.G. § 5G1.3 that his

federal sentence should have been ordered to run concurrently to

his state sentence concerns an alleged error that occurred at

sentencing and does not arise under 28 U.S.C. § 2241. See Jeffers

v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).    Wilson’s

assertion that the BOP is bound by the state court’s concurrent

sentencing order fails under Leal v. Tombone, 341 F.3d 427,

427-30 (5th Cir. 2003).

     Because Wilson did not argue in the district court that he

was entitled to credit based on the alleged interruption of his

federal sentence, this court need not consider the contention

on appeal.   See Free v. Miles, 333 F.3d 550, 552 n.4 (5th Cir.

2003).
                          No. 03-41259
                               -3-

     Wilson has failed to show error, plain or otherwise, on the

part of the district court.   Accordingly, the judgment of the

district court is AFFIRMED.